Citation Nr: 0717628	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for residuals of left 
ankle injury.

3.  Entitlement to service connection for bilateral hand 
condition.

4.  Entitlement to service connection for residuals of 
bilateral finger injury.

5.  Entitlement to service connection for residuals of injury 
to tailbone, and residuals of cyst on tailbone.

6.  Entitlement to service connection for residuals of back 
injury.

7.  Entitlement to service connection for residuals of 
bilateral shoulder injury.

8.  Entitlement to service connection for diabetes mellitus, 
Type II.

9.  Entitlement to service connection for bilateral eye 
ailment, to include as secondary to diabetes mellitus, Type 
II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2003, a statement of the case was issued in 
November 2003, and a substantive appeal was received in 
January 2004.  In his substantive appeal, the veteran 
requested a Board hearing; however, withdrew such request in 
February 2004.

In the veteran's November 2001 formal claim for compensation, 
he also claimed entitlement to service connection for 
residuals of left knee injury.  To date, such issue has not 
been adjudicated by the RO.  Thus, such issue is referred to 
the RO for appropriate action.

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


REMAND

Service medical records reflect complaints and treatment 
related to the left ankle, back, left shoulder, left 
finger/hand, and cyst on buttocks (claimed as cyst on 
tailbone).  In light of such documented in-service 
complaints, the Board finds that the veteran should be 
afforded a VA examination to assess the nature and etiology 
of any current left ankle, bilateral hand and finger, back, 
bilateral shoulder, and tailbone disabilities.  See 38 C.F.R. 
§ 3.159.  

With regard to the hernia issue, service medical records 
dated in October 1978 document complaints of a "pop" in the 
veteran's stomach in connection with tightening a jet fuel 
tank.  In his claim for service connection for this 
disability, the veteran reported that he underwent hernia 
repair in 1989.  The Board believes that all records 
documenting the repair should be obtained and a VA 
examination scheduled. 

With regard to the veteran's claimed diabetes mellitus, Type 
II, service medical records do not reflect any such 
diagnosis; however, post-service VA outpatient treatment 
records do reflect a diagnosis in approximately November 
1999.  The Board notes that the veteran entered service in 
December 1973; however, the veteran's DD Form 214 for the 
period December 1973, to December 22, 1981, is not of record.  
His DD Form 214 for the period December 23, 1981, to December 
1987, does reflect approximately 8 years and 5 months of 
foreign service; however, it is unknown in which countries 
such service was completed.  The RO should attempt to obtain 
the veteran's DD Form 214 for the period December 1973, to 
December 22, 1981, and service personnel records from such 
period of service.  Such development is necessary to allow 
for consideration of whether the veteran served in Vietnam 
for purposes of the presumption based on herbicide exposure 
in service.  The veteran should also be afforded a VA 
examination to assess the nature and etiology of any current 
diabetes mellitus, Type II.  See 38 C.F.R. § 3.159.  

With regard to the claimed bilateral eye ailment, the veteran 
is claiming that such ailment is secondary to his diabetes 
mellitus, Type II.  Such issue should be viewed as 
inextricably intertwined with the issue of entitlement to 
service connection for diabetes mellitus, Type II, as the 
outcome of the service connection issue could impact the 
claimed bilateral eye ailment issue.  Accordingly, appellate 
consideration of the issue of entitlement to service 
connection for bilateral eye ailment is deferred pending 
adjudicative action on the service connection for diabetes 
issue.

In light of these issues being remanded for additional 
development, the RO is instructed to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if the service connection claims are granted, and 
that an effective date for the award of benefits will be 
assigned if an increase is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take appropriate action 
to obtain all the veteran's service 
personnel records and a DD Form 214 for 
all of his active duty service.  

3.  The RO should contact the veteran and 
request identifying information regarding 
the medical care provider who performed 
the reported hernia repair in 1989 as 
well as any other post-service medical 
care for that disorder.  The RO should 
then take appropriate action to request 
copies of all identified records. 

4.  The veteran should be scheduled for 
appropriate VA examination to determine 
the nature and etiology of any current 
lumbar/thoracic spine, left ankle, 
bilateral hand, bilateral finger, 
bilateral shoulder, and tailbone 
disabilities.  A pertinent medical 
history should be obtained.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current lumbar or 
thoracic spine disability is causally 
related to service or any incident 
therein;

b)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current left ankle 
disability is causally related to service 
or any incident therein; 

c)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current left or right 
hand disability is causally related to 
service or any incident therein;

d)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current left or right 
finger disability is causally related to 
service or any incident therein;

e)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current tailbone 
disability, to include any residuals of 
removal of cysts, is causally related to 
service or any incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

5.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current diabetes 
mellitus, Type II.  A pertinent medical 
history should be obtained.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current diabetes 
mellitus, Type II, is causally related to 
service or any incident therein.  If 
bilateral eye disability is found to be 
associated with any diabetes, the 
examiner should so state.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

6.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the claimed hernia 
disorder  A pertinent medical history 
should be obtained.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any hernia, or 
residuals of hernia repair, are causally 
related to the veteran's active duty 
service, to include the complaints noted 
during service in October 1978.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

7.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the issues on appeal.  
If the determinations of these claims 
remain unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him an 
opportunity to respond before this case 
is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


